 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW DENNIS,                                   No. 2:16-cv-0542 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion requesting leave to depose defendants by written question. ECF No.

19   104.

20          This case, including discovery, is currently stayed pending the resolution of plaintiff’s

21   interlocutory appeal, ECF No. 100, and the motion will therefore be denied. Plaintiff is advised

22   that once the stay is lifted and discovery has opened, he does not require leave of this court to

23   conduct a deposition by written question unless the parties have not stipulated to the deposition

24   and “the deposition would result in more than 10 depositions being taken [by plaintiff] under this

25   rule or Rule 30” or “the deponent has already been deposed in the case.” Fed. R. Civ. P. 31(a).

26          A deposition by written questions pursuant to Rule 31 proceeds like any other deposition,

27   but with the deposition officer (usually the court reporter) asking the questions of the witness as

28   submitted in writing by the deposing party. If plaintiff wants to depose either defendant, he will
                                                        1
 1   be responsible for setting up the deposition, including setting the date, time, and location of the
 2   deposition, arranging for a court reporter, and paying any fees for the court reporter’s services and
 3   for the transcription of the deposition. See Matthews v. Puckett, 670 F. App’x 964, 965 (9th Cir.
 4   2016) (upholding denial of request for additional copy of deposition transcript because indigent
 5   plaintiff “must bear his own discovery costs” (citing Tedder v. Odel, 890 F.2d 210, 211 (9th Cir.
 6   1989) (per curiam))). As one court has noted, “[t]he deposition upon written questions procedure
 7   may sound like an inexpensive way for a prisoner to do discovery but usually is not.” Lopez v.
 8   Horel, No. C 06-4772 SI (pr), 2007 WL 2177460, at *2 n.2, 2007 U.S. Dist. LEXIS 56903, at *7
 9   (N.D. Cal. July 27, 2007).
10          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for leave to depose
11   defendants by written question, ECF No. 104, is DENIED.
12   DATED: May 4, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
